   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 1 of 7 PageID #:758



        I, David M. Given, declare as follows:

        1.      I am a member in good standing of the State Bar of California and the State Bar of

New York admitted to practice before various federal district and appellate courts. I am a founding

member in the law firm of Phillips, Erlewine, Given & Carlin LLP, with offices in San Francisco and

Los Angeles. My firm serves as co-counsel in the so-called Hong case (Case No. 19-CV-07792-

LHK), consisting of six separately filed actions consolidated into In re: TikTok Inc. Privacy Litigation

and previously pending before the Honorable Lucy H. Koh in the Northern District of California.

        2.      Before transfer of that case to this Court, Judge Koh appointed me as one of a five-

member Plaintiffs’ Executive Committee in that case, and I have worked in coordination with that

group in this matter since then. I submit this declaration in support of the joint application of the

“Litigating Plaintiffs” (as that term is used elsewhere) for positions as co-interim lead counsel and as

members of the Plaintiffs’ Steering Committee, as well as for my own role as a member of that

Committee, in accordance with the Court’s orders on the subject. See ECF Nos. 3 & 24.

        3.      My firm and I stand ready, willing and able to commit ourselves to the role to which

we respectfully ask the Court to appoint us. My firm and I also stand committed to the adequate

and zealous prosecution of this matter. Among the many excellent class action attorneys seeking a

leadership appointment in this matter, any of whom I trust my firm and I can and will work with

constructively, I believe I am uniquely qualified to serve given my background and experience in the

entertainment, media, technology and venture industries.




                                                    1
   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 2 of 7 PageID #:759



                     EDUCATIONAL AND LAW PRACTICE BACKGROUND

        4.      I graduated from the University of Virginia School of Law. I have practiced law for

over 30 years. I have appeared before this Court once in the last two years, in the matter entitled

Kapoor v. National Rifle Association, Case No. 18-cv-4252.

        5.      My legal practice consists of, among other things, commercial and class action

litigation, as well as transactional matters, with an emphasis on the entertainment and technology

industries. Over the course of my professional career, I have represented a diverse range of

individuals and businesses in those industries, and have advised clients on legal and business matters

relating to subjects (like data privacy, intellectual property, app development and distribution, etc.)

pertinent to this case. My experience in this area has given me a valuable perspective on the inner

workings of the entertainment, media, venture, and technology industries in which defendants in

this case operate.

        6.      Attached as Exhibit 1 are selected pages from the firm’s website with further details

of my clientele, background and experience.

                       DATA PRIVACY CLASS ACTION EXPERIENCE

        7.      My firm and I have 10+ years of history as plaintiffs’ counsel in the class action field,

serving in leadership roles in a variety of class cases in the state and federal courts. This has

included data privacy matters like the one here. For example, from 2013-18, my firm served as

interim co-lead and settlement class counsel in Opperman v. Path, et al., Case No. 13-cv-00453-JST

(N.D. Cal.), the former upon appointment by the Honorable Jon S. Tigar following contested

leadership proceedings.




                                                    2
   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 3 of 7 PageID #:760



        8.      The Opperman case concerned the surreptitious uploading by certain app developers

(like Twitter, Yelp, and Instagram) of iDevice users’ personal address book data without notice to or

consent from them. To the best of my knowledge, this was the first case to pursue claims of this

kind.

        9.      I personally invested hundreds of hours of my own time in the case, and had a

hand in supervising and managing virtually every aspect of the prosecution of claims against the app

developer defendants in the Opperman case as the lead lawyer from our firm with primary

responsibility for the matter. In particular, my firm and I played the central role on plaintiffs’ side of

the case in dealing with the technical aspects of the programming and computer source code used in

the apps in issue. In consultation with technical and data privacy experts, I became immersed in the

review and analysis of the source code, functionality, and data privacy practices of the apps and app

developer defendants in the case. This work included developing methodologies on valuing personal

data; analyzing the operations and functionality of each app and the capture and transmission of

data; investigating the use by each app developer of encryption technology and security best

practices (like data hashing) in the transmission of private personally-identifiable data; and

investigating the use to which the app developers put this data (like “social graphing”), and the

implications of same.

        10.     The Opperman case resulted in several decisions, some published in the official

reports. The Opperman plaintiffs were successful in a class certification motion, which I was the

principal author of. As far as I am aware, this was one of the first such motions granted by a federal

court in the data privacy field (2016 WL 3844326).

        11.     A second certification motion which I also authored was pending when the case

settled. To the best of my knowledge, the settlement in that case ($5.3 million for 1.9 million class


                                                    3
   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 4 of 7 PageID #:761



members), finally approved in March 2018, ranks as one of the best of its kind in a data privacy class

case in which statutory damages were lacking.

        12.     Attached as Exhibit 2 are selected pages from the firm’s website with further details

of the above. These pages may be found at http://www.phillaw.com/idevice-privacy-class-action,

and include links to many of the papers, pleadings and court orders and decisions in the case.

        13.     Attached as Exhibit 3 are selected pages from the firm’s website with further details

of our firm’s and my class action experience in leadership roles. Additional information and

biographical data illustrating the firm’s experience in handling those and other class actions (in both

federal and state court), complex litigation, and the types of claims asserted in the instant action as

well as demonstrating the firm’s knowledge of the applicable law and possession of resources

adequate for providing committed representation of the class in this case may be found at

http://www.phillaw.com.

                       WORK IN THE TIKTOK DATA PRIVACY CASE

        14.     I first discussed the data privacy claims against TikTok with lawyers from the Glancy

Prongay firm in December 2019, shortly after that firm and Bird Marella filed the Hong case. That

case was of interest because of my experience in the Opperman matter and because I had done

research into TikTok’s domestic predecessor in connection with a previous legal engagement.

        15.     Beginning in early 2020, I took a closer look at TikTok and its privacy policies and

practices, we were retained by several clients to represent them in their privacy claims against

TikTok, and I discussed the case in detail with the lawyers from the Glancy Prongay and Bird

Marella firms. My law partners and I gave careful consideration to joining the Hong case as co-

counsel, as opposed to filing a separate action for our clients. This included review and analysis of

the factual underpinnings of the case as well as certain jurisdictional, venue, and standing issues. It
                                                    4
   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 5 of 7 PageID #:762



also included research into the various legal theories giving rise to the data privacy claims against

TikTok, including those claims potentially arising under the Illinois Biometric Information Privacy

Act (“BIPA”), as well as assessment of the availability of our firm’s resources (both personnel and

financial) to devote to the case.

        16.     Early in this engagement, my firm prepared research memoranda as well as

identified, retained, and consulted with programming and data privacy/biometric data experts to

help us analyze the functionality of and data retention and transfers performed from the TikTok

app, especially as it related to the collection, transmission and use of biometric data. I performed this

work together with two other lawyers at my firm, associate Brian Conlon (Harvard Law ’11) and

partner Nick Carlin, a Harvard-trained physicist and former computer programmer with years of

experience in the technology and start-up fields, both of whom assisted in the Opperman case and

who I expect will continue to assist in this one.

        17.     In March 2020, I acted to opt out both of our minor clients from the so-called

COPPA settlement pending in the Northern District of Illinois, T.K. v. Bytedance Technology Co., Case

No. 1:19-cv-07915. I did so because of the risk of TikTok’s attempting to use that settlement and its

release of claims as a bar against potential claims my firm thought we might make here. While that

risk was low due to the “identical factual predicate” and dissipated given TikTok’s more recent

record statements on the subject, we believed at the time that the best interests of the client and

some portion of the putative class were served by opting out of that settlement.

        18.     On April 6th, I participated in an all-day mediation previously scheduled in the Hong

case before the Honorable Layn Phillips (Ret.). While my firm had not yet appeared in the Hong

case, TikTok’s counsel agreed to our participation and my firm became a party to the mediation and

confidentiality agreements pertaining to that event. The mediation did not result in a settlement. On


                                                    5
   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 6 of 7 PageID #:763



May 11th, my firm joined as counsel of record in the Hong case via the filing of an amended

complaint in the case.

        19.      In the lead up to that filing, in consultation and close collaboration with the Glancy

Prongay and Bird Marella lawyers, my firm researched, reviewed and analyzed the

TikTok/Bytedance corporate structure, including the complex foreign entity relationships;

researched, reviewed and analyzed the TikTok/Bytedance terms of use and privacy policies and their

presentation or lack thereof to users of the TikTok app; researched, reviewed and analyzed various

TikTok/Bytedance patents; researched, reviewed and analyzed other TikTok/Bytedance public

filings and statements; identified and retained programming and data privacy/biometric data experts;

consulted with those experts; consulted with our investigators including one in China; conducted

further legal research into the class claims; and helped draft the amended complaint.

        20.     In addition, in consultation with those two firms as well as the Hausfeld and Burns

Charest firms, our legal team proposed primary roles in their respective leadership capacity for work

in the case, which Judge Koh adopted in her leadership order and which we have since implemented

among us. I have therefore taken primary responsibility among our team of lawyers for the expert

work and code analysis in the case.

        21.     Since then, my firm and I have continued to work on matters related to the

substantive claims of the class. This has included further legal and factual research into the those

claims, consultation with our experts, drafting of a consolidated amended complaint, continued

communication with our plaintiff clients, coordination on various procedural and substantive

matters with other Interim Counsel of Record (as defined in the Court’s Case Management Order

No. 1, ECF No. 3), participation in various meet and confer conferences, and continued review and

analysis of the technical and corporate and business aspects of defendants and their app.


                                                   6
   Case: 1:20-cv-04699 Document #: 47-1 Filed: 09/08/20 Page 7 of 7 PageID #:764



        22.     During the period described above, we have developed what I consider to be an

excellent working relationship with the lawyers from the Glancy Prongay, Bird Marella, Hausfeld

and Burns Charest firms. I have also had several interactions with other lawyers involved in this case

(including the defense attorney), and those interactions have all been cordial and professional. The

lawyers at our firm always endeavor to work collaboratively with our partners (and, when possible,

with opposing counsel) in any given matter, whether litigation or transactional in nature. I expect

that to be no different here.

        23.     Finally, as a meaningful part of my practice has been and continues to be hourly fee

based, I am mindful of delivering legal work to clients in an efficient and cost-effective manner. My

firm’s timekeepers are all directed to record and, generally speaking, record their time in legal

matters in which the firm is engaged contemporaneously and on a daily basis by time and task, and

we employ a full-time staff member who keeps those records and can generate reports of same.

        I declare under penalty of perjury under the laws of the State of California and the United

States of America that the foregoing is true and correct. Executed this 8th day of September 2020 at

San Francisco, California.

                                                /s/ David M. Given
                                                David M. Given




                                                    7
